Citation Nr: 1542199	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-27 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for benign paroxysmal positioning vertigo (also claimed as dizziness and unbalance) secondary to service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that although the RO has treated the claim on appeal as a new and material evidence claim, that is not the case.  The Veteran submitted an initial claim in September 2006.  A May 2007 rating decision denied the claim, the Veteran submitted additional evidence that same month, and a July 2007 rating decision confirmed and continued the denial.  In February 2008 the Veteran submitted additional evidence in support of his claim and a June 2008 rating decision again confirmed and continued the denial.  As all of the additional evidence submitted was received within a year of the initial May 2007 rating decision, that decision did not become final and therefore the provisions relating to new and material evidence do not apply.  

In November 2014 and April 2015, the Board remanded the issue on appeal for further development, to include a VA examination and opinion.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).



FINDING OF FACT

The Veteran's benign paroxysmal positional vertigo is not caused or aggravated by his service-connected hearing loss disability.


CONCLUSION OF LAW

Benign paroxysmal positional vertigo is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in March 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in November 2006, with a March 2007 addendum opinion, in February 2015, and in July 2015.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a Veteran must establish:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2015).  Arthritis is considered a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2015).  

Moreover, service connection will also be presumed for chronic disabilities, such as arthritis, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

At the outset, the Board notes that the Veteran has consistently asserted that his paroxysmal vertigo was secondary to his service-connected bilateral hearing loss disability.  As such, his claim is adjudicated on the basis of secondary service connection only.  38 C.F.R. § 3.310 (2015).

The Veteran is service connected for bilateral hearing loss and contends that his paroxysmal vertigo was caused by his service-connected disability.  He reports that his vertigo symptoms began in December 2005 after he experienced a sudden decrease in the hearing in his left ear.  

A VA examination and opinion was sought to determine whether the Veteran's vertigo condition was caused or aggravated by his service-connected hearing loss disability.  In November 2006, the Veteran underwent a VA ear disease examination that revealed a diagnosis of sensorineural hearing loss, but an otherwise normal ear examination.  The examiner opined that the Veteran's vertigo was most likely caused by his service duties.  No rationale was provided.  In December 2006, the Veteran underwent a VA audio examination in which the examiner reported the test results were indicative of a lesion in the central vestibular system.  This was noted to be an abnormal study of the central vestibular system.  No opinion was provided.  As the November 2006 ear examination showed a normal ear examination but then noted that the Veteran's vertigo was related to his service duties, and the December 2006 audio examination showed an abnormal study of the central vestibular system, a reconciliation of diagnoses was requested.  In March 2007, an addendum opinion was provided from the November 2006 examiner which stated that based on ENG reports, age of the Veteran, and history of cardiovascular problems it was the examiner's opinion that the Veteran's vertigo and his decreased hearing in the left ear were not due to service duties.  No further rationale was provided.  As a result, the Board remanded the issue for a new VA examination with a different examiner to ascertain whether the Veteran's current benign paroxysmal positioning vertigo was caused or aggravated by the Veteran's service-connected bilateral hearing loss.

As directed in the November 2014 Board remand, the Veteran was scheduled for a new VA examination which was held in February 2015.  At the VA examination, the diagnostic impression was that the Veteran had mild to profound sensorineural hearing loss with good word recognition scores the right ear, and moderately severe to profound sensorineural hearing loss and poor word recognition scores in the left ear.  The examiner opined that it was less likely than not that the claimed benign paroxysmal vertigo was caused by the service-connected hearing loss.  The rationale provided was that the Veteran suffered a cerebral vascular accident with increased left hearing loss.  The examiner stated that the hearing loss was aggravated by this event.  The examiner also noted that a videonystagmogram (VNG) of November 30, 2006 (treatment note is dated December 20, 2006), showed that the etiology of the Veteran's vertigo was a result of the central nervous system.  The examiner concluded the claimed dizziness was unrelated to hearing loss as supported by the videonystagmogram.  The Board notes that the examiner did not expand on this conclusion, and it is unclear to the Board from looking at the videonystagmogram whether it shows that dizziness is unrelated to hearing loss.  The examiner also noted that the Veteran has cervical lumbar spine disease and had a cerebral vascular episode, both of which may account for imbalance and vertigo for which there is supporting evidence of.  Lastly, the examiner opined there was no evidence to support aggravation based on hearing loss.  No further rationale was provided for that opinion.

A review of the evidence shows that after the December 2005 cerebral vascular incident the Veteran had a sudden onset of decreased hearing in the left ear with increased vertigo.  In January 2006 the Veteran was diagnosed with paroxysmal vertigo.  In April 2006, the Veteran was granted an increased rating for service-connected hearing loss from 20 percent disabling to 50 percent disabling.  At the time of the stroke there was an increase in hearing loss and vertigo which the Board found to be an indication of a possible relationship between the hearing loss and the paroxysmal vertigo, which was not addressed by the February 2015 examiner.  The Board found the February 2015 VA opinion inadequate as it was not fully responsive to the questions posed in the previous remands.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a result, the Board remanded the issue for a new VA examination with a different examiner to ascertain whether the Veteran's current benign paroxysmal positioning vertigo was caused or aggravated by the Veteran's service-connected bilateral hearing loss.

As directed in the April 2015 Board remand, the Veteran was scheduled for a new VA examination which was held in July 2015.  At the VA examination, the examiner found that it is less likely than not that the claimed paroxysmal vertigo was caused or aggravated by the Veteran's service-connected hearing loss.  The rationale provided included age related decrease in blood flow to the inner ear beginning about age 55.  The examiner noted that the gradual age-related loss of vestibular nerve endings can result in severe balance problems without any associated dizziness.  The examiner also stated that benign paroxysmal postural vertigo, which causes vertigo, dizziness, and other symptoms, is one of the most common vestibular disorders in older adults.  As for the abnormal VNG of November 30, 2006 (treatment note is dated December 20, 2006), the examiner stated it was most likely secondary to the Veteran's aging vestibular system.  Lastly, the examiner stated that the Veteran's paroxysmal vertigo is not aggravated by the Veteran's service-connected hearing loss as they are two different things.  The only exception to that according to the examiner is a diagnosis of acoustic neuroma in which the V111 nerve and vestibular nerve are involved, however the Veteran does not have a diagnosis of acoustic neuroma, and therefore the exception does not apply in this case.

In addition to the medical evidence, the Board has considered and accepted the Veteran's statements regarding the etiology of his benign paroxysmal positional vertigo disability.  However, the Board finds that determining the etiology of his paroxysmal vertigo disability requires training, knowledge and expertise beyond that of lay observation or skill.  To diagnose and assess the cause of such a disability requires medical education and training.  Accordingly, the Board finds that while the Veteran is competent to state symptoms related to his paroxysmal vertigo disability, he is not competent to provide a medical nexus opinion.  That is a matter within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134 (1994).  VA provided the Veteran with an examination and opinion, and that opinion weighs against the claim.  The Board finds the opinion adequate.  There is no contrary opinion, and the examiner based the opinion on a thorough review of the Veteran's VA records, in-service treatment records, medical evidence, and current disability.  

In sum, the preponderance of the evidence is against the claim.  The evidence does not show that it is at least as likely as not that a benign paroxysmal positional vertigo disability was caused or aggravated by the Veteran's service-connected hearing loss disability.  Consequently, the Board concludes that service connection for a benign paroxysmal positional vertigo disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a benign paroxysmal positional vertigo disability secondary to service-connected bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


